American Century Variable Portfolios II, Inc. Prospectus Supplement VP Inflation Protection Fund Supplement dated May 1, 2010 ¡ Prospectus dated May 1, 2010 Special Meeting of Shareholders The Board of Directors has requested that the following matters be submitted to shareholders of the above-referenced fund (the "Fund") for approval at a Special Meeting of Shareholders to be held on June 16, 2010. The record date for the meeting is March 19, 2010. If you owned shares of the Fund as of the close of business on that date, you will be entitled to vote at the Special Meeting. Proxy materials containing more information about the proposals were sent to shareholders on or about April 2, 2010. If approved by shareholders, the proposals will become effective on July 16, 2010. Shareholders of the Fund will be asked to consider and act upon the following proposals: 1. To elect Frederick L.A. Grauer to the Board of Directors. 2. To approve a new management agreement with American Century Investment Management, Inc. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-681411005
